Title: From Benjamin Franklin to Richard Bache, 22 May 1777
From: Franklin, Benjamin
To: Bache, Richard


Dear Son,
Passy, near Paris, May 22. 1777
I have just received yours of March 10. and it is the first come to hand from you since my Arrival, tho’ the third you mention to have written. I rejoice to hear that the Family are all well. I did not hear before that they were out of Town. We are all well here. Temple presents his Duty. Ben’s Letter is enclos’d. He dines with me every Sunday and some Holidays. He begins to speak French readily, and reads it pretty well, for the time.
I think the Gentlemen you mention who went over to the Enemy, will probably find they were a little too hasty. I suppose you put my Money into the Congress Fund as I desired. If it could have been known that we had provided for Payment of the Interest in hard Money here, and that the Treasurer’s Bills drawn for such Payment would be duly honoured in Paris, doubtless the Loan would have gone on more briskly, and perhaps have prevented the Necessity of raising the Interest. You may rely upon it that not only the Credit of our Paper, but our Independence will be supported by great Powers on this side the Water.
I thank you for the News you send me of the Skirmish &c. As our Troops will be much better arm’d and cloth’d this Year than they were the last, and the Enemy with all the Recruits they can muster, no stronger; I hope for a continual Amendment of our Affairs. War is not yet commenc’d in Europe, but all are preparing for it, and it is generally expected to happen within a few Months.
Our Privateers and Cruisers in the Channel have rais’d the Insurance in London. One of my Friends here lately paid 10 per Cent between Dover and Calais. Capt. Conyngham imprudently returning into Dunkirk with two Prizes, was apprehended with his People at the Request of the Court of England, and put into Prison, on pretence of Piracy; but having a Commission from Congress, they are discharged. The Prizes however being reclaimed, will be delivered up; the fitting out at Dunkirk being contrary to Treaties, which must be observed till War is declared.
I wish to know some Particulars from you, viz. Whether when your Family went into the Country you remov’d the Houshold Goods, Plate, &c. and what became of the Chest of Papers I put into Mr. Galloway’s Hands as one [of] my Executors? It was directed to my Son, with the Key in a Letter of the same Direction to be delivered after my Decease. The Chest contain’d all my political Correspondence and some valuable Manuscripts. Did you remove my Library and Instruments, and where are they? I suppose my dear Sister is still with you, tho’ I hear nothing from her, in answer to any of my Letters. I am, ever, with Love to her and Sally and the Children, Your affectionate Father
B. Franklin
 
Addressed: To / Richard Bache Esqr / Postmr General / Philadelphia
